DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 13-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 13, and its dependent claims, is the inclusion of the limitations, inter alia, of:
“A motor comprising: 
a rotor including a shaft that extends in an axial direction with respect to a central axis; 
a permanent magnet positioned on a radially outer side of the rotor; 
a brush card assembly that supplies power to the rotor; 
a back cover that supports the brush card assembly; and 
a housing that accommodates the brush card assembly, the rotor, and the permanent magnet together with the back cover; wherein 
the rotor includes: 
a core fixed to the shaft, 
a coil that magnetizes the core, and 
a commutator electrically connected to the coil, 

a back cover bottom surface portion, and a back cover cylindrical portion defined on an outer periphery of the back cover bottom surface portion to have a cylindrical shape, 
the brush card assembly includes: 
a brush card bottom surface portion spaced apart from the back cover bottom surface portion in the axial direction through a first gap, the brush card bottom surface portion holding a plurality of brushes, 
a nip portion nipped by the back cover and the housing, 
an outer peripheral wall spaced apart from the back cover cylindrical portion in a radial direction through a second gap, and 
contact portions in contact with the back cover cylindrical portion on the outer peripheral wall, 
at least one side of the housing and the back cover includes a flow hole through which at least one side of the first gap and the second gap is in communication with an outer space of the motor, 
the brush card bottom surface portion includes first and second bottom surface ribs, the first and second bottom surface ribs extend in the axial direction from the brush card bottom surface portion toward a front side of the motor, 
when seen from the axial direction, the first bottom surface rib extends in the radial direction from an outer periphery of an opening in the brush card assembly, and 
the second bottom surface rib extends from an intermediate portion of the first bottom surface rib toward the outer peripheral wall.”

The closest prior art Shiraishi (US20150130310), Dye (US4801833) and Hiwa (US20160285340), either alone or in combination, do not disclose the above limitations.
Shiraishi discloses most of claim 1, except for the brush card bottom surface portion includes first and second bottom surface ribs.
Dye discloses the brush card bottom surface portion includes first bottom surface ribs that extend in the radial direction form an outer  periphery of an opening in the brush card assembly 24 to provide reinforcement (figs 3-4, col 4, lns 41-45), but does not disclose a second bottom surface ribs that extend from an intermediate portion of the first bottom surface rib toward the outer peripheral wall.
Hiwa discloses the brush card bottom surface portion includes first and second bottom surface ribs, the first bottom surface rib extends in the radial direction from an outer periphery of an opening in the brush card assembly, and the second bottom surface rib extends from an end of the first bottom surface rib toward the outer peripheral wall (figs 6-7 & below), but does not disclose the second bottom surface rib extends from an intermediate portion of the first bottom surface rib toward the outer peripheral wall.

    PNG
    media_image1.png
    437
    713
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834